

114 S1377 IS: Civilian Extraterritorial Jurisdiction Act of 2015
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1377IN THE SENATE OF THE UNITED STATESMay 19, 2015Mr. Leahy (for himself, Mr. Schumer, Mrs. McCaskill, Mrs. Shaheen, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify and expand Federal criminal jurisdiction over
			 Federal contractors and employees outside the United States, and for other
			 purposes.
	
		1.Short
 titleThis Act may be cited as the Civilian Extraterritorial Jurisdiction Act of 2015 or CEJA.
		2.Clarification
		and expansion of Federal jurisdiction over Federal contractors and
		employees
			(a)Extraterritorial
		jurisdiction over Federal contractors and employees
				(1)In
 generalChapter 212A of title 18, United States Code, is amended—
 (A)by transferring the text of section 3272 to the end of section 3271, redesignating such text as subsection (c) of section 3271, and, in such text, as so redesignated, by striking this chapter and inserting this section;
 (B)by striking the heading of section 3272; and
 (C)by adding after section 3271, as amended by this paragraph, the following new sections:
						
							3272.Offenses
		  committed by Federal contractors and employees outside the United
		  States
 (a)(1)Whoever, while employed by any department or agency of the United States other than the Department of Defense or accompanying any department or agency of the United States other than the Department of Defense, knowingly engages in conduct (or conspires or attempts to engage in conduct) outside the United States that would constitute an offense enumerated in paragraph (3) had the conduct been engaged in within the special maritime and territorial jurisdiction of the United States shall be punished as provided for that offense.
 (2)A prosecution may not be commenced against a person under this subsection if a foreign government, in accordance with jurisdiction recognized by the United States, has prosecuted or is prosecuting such person for the conduct constituting the offense, except upon the approval of the Attorney General or the Deputy Attorney General (or a person acting in either such capacity), which function of approval may not be delegated.
 (3)The offenses covered by paragraph (1) are the following:
 (A)Any offense under chapter 5 (arson) of this title.
 (B)Any offense under section 111 (assaulting, resisting, or impeding certain officers or employees), 113 (assault within maritime and territorial jurisdiction), or 114 (maiming within maritime and territorial jurisdiction) of this title, but only if the offense is subject to a maximum sentence of imprisonment of one year or more.
 (C)Any offense under section 201 (bribery of public officials and witnesses) of this title.
 (D)Any offense under section 499 (military, naval, or official passes) of this title.
 (E)Any offense under section 701 (official badges, identifications cards, and other insignia), 702 (uniform of armed forces and Public Health Service), 703 (uniform of friendly nation), or 704 (military medals or decorations) of this title.
 (F)Any offense under chapter 41 (extortion and threats) of this title, but only if the offense is subject to a maximum sentence of imprisonment of three years or more.
 (G)Any offense under chapter 42 (extortionate credit transactions) of this title.
 (H)Any offense under section 924(c) (use of firearm in violent or drug trafficking crime) or 924(o) (conspiracy to violate section 924(c)) of this title.
 (I)Any offense under chapter 50A (genocide) of this title.
 (J)Any offense under section 1111 (murder), 1112 (manslaughter), 1113 (attempt to commit murder or manslaughter), 1114 (protection of officers and employees of the United States), 1116 (murder or manslaughter of foreign officials, official guests, or internationally protected persons), 1117 (conspiracy to commit murder), or 1119 (foreign murder of United States nationals) of this title.
 (K)Any offense under chapter 55 (kidnapping) of this title.
 (L)Any offense under section 1503 (influencing or injuring officer or juror generally), 1505 (obstruction of proceedings before departments, agencies, and committees), 1510 (obstruction of criminal investigations), 1512 (tampering with a witness, victim, or informant), or 1513 (retaliating against a witness, victim, or an informant) of this title.
 (M)Any offense under section 1951 (interference with commerce by threats or violence), 1952 (interstate and foreign travel or transportation in aid of racketeering enterprises), 1956 (laundering of monetary instruments), 1957 (engaging in monetary transactions in property derived from specified unlawful activity), 1958 (use of interstate commerce facilities in the commission of murder for hire), or 1959 (violent crimes in aid of racketeering activity) of this title.
 (N)Any offense under section 2111 (robbery or burglary within special maritime and territorial jurisdiction) of this title.
 (O)Any offense under chapter 109A (sexual abuse) of this title.
 (P)Any offense under chapter 113B (terrorism) of this title.
 (Q)Any offense under chapter 113C (torture) of this title.
 (R)Any offense under chapter 115 (treason, sedition, and subversive activities) of this title.
 (S)Any offense under section 2442 (child soldiers) of this title.
 (T)Any offense under section 401 (manufacture, distribution, or possession with intent to distribute a controlled substance) or 408 (continuing criminal enterprise) of the Controlled Substances Act (21 U.S.C. 841, 848), or under section 1002 (importation of controlled substances), 1003 (exportation of controlled substances), or 1010 (import or export of a controlled substance) of the Controlled Substances Import and Export Act (21 U.S.C. 952, 953, 960), but only if the offense is subject to a maximum sentence of imprisonment of 20 years or more.
 (b)In addition to the jurisdiction under subsection (a), whoever, while employed by any department or agency of the United States other than the Department of Defense and stationed or deployed in a country outside of the United States pursuant to a treaty or executive agreement in furtherance of a border security initiative with that country, engages in conduct (or conspires or attempts to engage in conduct) outside the United States that would constitute an offense for which a person may be prosecuted in a court of the United States had the conduct been engaged in within the special maritime and territorial jurisdiction of the United States shall be punished as provided for that offense.
 (c)In this section:
 (1)The term employed by any department or agency of the United States other than the Department of Defense means—
 (A)being employed as a civilian employee, a contractor (including a subcontractor at any tier), an employee of a contractor (or a subcontractor at any tier), a grantee (including a contractor of a grantee or a subgrantee or subcontractor at any tier), or an employee of a grantee (or a contractor of a grantee or a subgrantee or subcontractor at any tier) of any department or agency of the United States other than the Department of Defense;
 (B)being present or residing outside the United States in connection with such employment;
 (C)not being a national of or ordinarily resident in the host nation; and
 (D)in the case of such a contractor, contractor employee, grantee, or grantee employee, that such employment supports a program, project, or activity for a department or agency of the United States.
 (2)The term accompanying any department or agency of the United States other than the Department of Defense means—
 (A)being a dependant, family member, or member of household of—
 (i)a civilian employee of any department or agency of the United States other than the Department of Defense; or
 (ii)a contractor (including a subcontractor at any tier), an employee of a contractor (or a subcontractor at any tier), a grantee (including a contractor of a grantee or a subgrantee or subcontractor at any tier), or an employee of a grantee (or a contractor of a grantee or a subgrantee or subcontractor at any tier) of any department or agency of the United States other than the Department of Defense, which contractor, contractor employee, grantee, or grantee employee is supporting a program, project, or activity for a department or agency of the United States other than the Department of Defense;
 (B)residing with such civilian employee, contractor, contractor employee, grantee, or grantee employee outside the United States; and
 (C)not being a national of or ordinarily resident in the host nation.
 (3)The term grant agreement means a legal instrument described in section 6304 or 6305 of title 31, other than an agreement between the United States and a State, local, or foreign government or an international organization.
 (4)The term grantee means a party, other than the United States, to a grant agreement.
 (5)The term host nation means the country outside of the United States where the employee or contractor resides, the country where the employee or contractor commits the alleged offense at issue, or both.
 3273.RegulationsThe Attorney General, after consultation with the Secretary of Defense, the Secretary of State, the Secretary of Homeland Security, and the Director of National Intelligence, shall prescribe regulations governing the investigation, apprehension, detention, delivery, and removal of persons described in sections 3271 and 3272 of this title..
					(2)Conforming
 amendmentSubparagraph (A) of section 3267(1) of title 18, United States Code, is amended to read as follows:
					
 (A)employed as a civilian employee, a contractor (including a subcontractor at any tier), or an employee of a contractor (or a subcontractor at any tier) of the Department of Defense (including a nonappropriated fund instrumentality of the Department);.
 (b)VenueChapter 211 of title 18, United States Code, is amended by adding at the end the following new section:
				
					3245.Optional
		  venue for offenses involving Federal employees and contractors
 overseasIn addition to any venue otherwise provided in this chapter, the trial of any offense involving a violation of section 3261, 3271, or 3272 of this title may be brought—
 (1)in the district in which is headquartered the department or agency of the United States that employs the offender, or any 1 of 2 or more joint offenders; or
 (2)in the district in which is headquartered the department or agency of the United States that the offender is accompanying, or that any 1 of 2 or more joint offenders is accompanying..
			(c)Suspension
 of statute of limitationsChapter 213 of title 18, United States Code, is amended by inserting after section 3287 the following new section:
				
					3287A.Suspension
		  of limitations for offenses involving Federal employees and contractors
 overseasThe statute of limitations for an offense under section 3272 of this title shall be suspended for the period during which the person is outside the United States or is a fugitive from justice within the meaning of section 3290 of this title..
			(d)Technical
		amendments
				(1)Heading
 amendmentThe heading of chapter 212A of title 18, United States Code, is amended to read as follows:
					
						212AExtraterritorial jurisdiction over offenses
		  of contractors and civilian employees of the Federal
		  Government.
				(2)Tables of
 sections(A)The table of sections for chapter 211 of title 18, United States Code, is amended by adding at the end the following new item:
						3245. Optional venue for
		  offenses involving Federal employees and contractors
		  overseas..
 (B)The table of sections for chapter 212A of title 18, United States Code, is amended by striking the item relating to section 3272 and inserting the following new items:
						3272. Offenses committed
		  by Federal contractors and employees outside the United States.3273.
		  Regulations..
 (C)The table of sections for chapter 213 of title 18, United States Code, is amended by inserting after the item relating to section 3287 the following new item:
						3287A. Suspension of
		  limitations for offenses involving Federal employees and contractors
		  overseas..
					(3)Table of
 chaptersThe item relating to chapter 212A in the table of chapters for part II of title 18, United States Code, is amended to read as follows:
					212A. Extraterritorial jurisdiction over offenses of contractors and
			 civilian employees of the Federal
			 Government3271.
				3.Investigative
		task forces for contractor and employee oversight
			(a)Establishment
 of investigative task forces for contractor and employee oversightThe Attorney General, in consultation with the Secretary of Defense, the Secretary of State, the Secretary of Homeland Security, and the head of any other department or agency of the Federal Government responsible for employing contractors or persons overseas, shall assign adequate personnel and resources, including through the creation of task forces, to investigate allegations of criminal offenses under chapter 212A of title 18, United States Code (as amended by section 2(a) of this Act), and may authorize the overseas deployment of law enforcement agents and other employees of the Federal Government for that purpose.
			(b)Responsibilities of attorney general
 (1)InvestigationThe Attorney General shall have principal authority for the enforcement of this Act and the amendments made by this Act, and shall have the authority to initiate, conduct, and supervise investigations of any alleged offense under this Act or an amendment made by this Act.
				(2)Law
 enforcement authorityWith respect to violations of sections 3271 and 3272 of title 18, United States Code (as amended by section 2(a) of this Act), the Attorney General may authorize any person serving in a law enforcement position in any other department or agency of the Federal Government, including a member of the Diplomatic Security Service of the Department of State or a military police officer of the Armed Forces, to exercise investigative and law enforcement authority, including those powers that may be exercised under section 3052 of title 18, United States Code, subject to such guidelines or policies as the Attorney General considers appropriate for the exercise of such powers.
 (3)ProsecutionThe Attorney General may establish such procedures the Attorney General considers appropriate to ensure that Federal law enforcement agencies refer offenses under section 3271 or 3272 of title 18, United States Code (as amended by section 2(a) of this Act), to the Attorney General for prosecution in a uniform and timely manner.
				(4)Assistance
 on request of attorney generalNotwithstanding any statute, rule, or regulation to the contrary, the Attorney General may request assistance from the Secretary of Defense, the Secretary of State, or the head of any other department or agency of the Federal Government to enforce section 3271 or 3272 of title 18, United States Code (as so amended). The assistance requested may include the following:
 (A)The assignment of additional employees and resources to task forces established by the Attorney General under subsection (a).
 (B)An investigation into alleged misconduct or arrest of an individual suspected of alleged misconduct by agents of the Diplomatic Security Service of the Department of State present in the nation in which the alleged misconduct occurs.
					(5)Annual
 reportNot later than 1 year after the date of enactment of this Act, and annually thereafter for 5 years, the Attorney General shall, in consultation with the Secretary of Defense, the Secretary of State, and the Secretary of Homeland Security, submit to Congress a report containing the following:
 (A)The number of prosecutions under chapter 212A of title 18, United States Code (as amended by section 2(a) of this Act), including the nature of the offenses and any dispositions reached, during the previous year.
 (B)The actions taken to implement subsection (a), including the organization and training of employees and the use of task forces, during the previous year.
 (C)Such recommendations for legislative or administrative action as the President considers appropriate to enforce chapter 212A of title 18, United States Code (as amended by section 2(a) of this Act), and the provisions of this section.
 (c)DefinitionsIn this section, the terms agency and department have the meanings given such terms in section 6 of title 18, United States Code.
 (d)Rule of constructionNothing in this section shall be construed to limit any authority of the Attorney General or any Federal law enforcement agency to investigate violations of Federal law or deploy employees overseas.
			4.Effective
		date
			(a)Immediate
 effectivenessThis Act and the amendments made by this Act shall take effect on the date of enactment of this Act.
 (b)ImplementationThe Attorney General and the head of any other department or agency of the Federal Government to which this Act or an amendment made by this Act applies shall have 90 days after the date of enactment of this Act to ensure compliance with this Act and the amendments made by this Act.
			5.Rules of
		construction
			(a)In
 generalNothing in this Act or any amendment made by this Act shall be construed—
 (1)to limit or affect the application of extraterritorial jurisdiction related to any other Federal law; or
 (2)to limit or affect any authority or responsibility of a Chief of Mission as provided in section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927).
				(b)Intelligence
 activitiesNothing in this Act or any amendment made by this Act shall apply to the authorized intelligence activities of the United States Government.
 6.FundingIf any amounts are appropriated to carry out this Act or an amendment made by this Act, the amounts shall be from amounts which would have otherwise been made available or appropriated to the Department of Justice.